Exhibit 10.1
 
UCP, INC.
2014 SHORT-TERM INCENTIVE PLAN
 
I.           Purposes
 
The purpose of the UCP, Inc. 2014 Short-Term Incentive Plan (the “Plan”) is to
retain and motivate the officers and other employees of the Company and its
subsidiaries who have been designated by the Committee to participate in the
Plan for a specified Performance Period by providing them with the opportunity
to earn incentive payments based upon the extent to which specified performance
goals have been achieved or exceeded for the Performance Period.  It is intended
that amounts payable under this Plan to Participants who are “covered employees”
within the meaning of Section 162(m) of the Code will constitute “qualified
performance-based compensation” within the meaning of U.S. Treasury regulations
promulgated thereunder, and the Plan and the terms of any Awards hereunder shall
be so interpreted and construed to the maximum extent possible.
 
II.           Definitions
 
(a)           “Applicable Period” shall mean, with respect to any Performance
Period, a period commencing on or before the first day of the Performance Period
and ending not later than the earlier of (a) the 90th day after the commencement
of the Performance Period and (b) the date on which 25% of the Performance
Period has been completed. Any action required to be taken within an Applicable
Period may be taken at a later date if permissible under Section 162(m) of the
Code or U.S. Treasury regulations promulgated thereunder.
 
(b)           “Award” shall mean an award to which a Participant may be entitled
under the Plan if the performance goals for a Performance Period are satisfied.
An Award may be expressed as a fixed cash amount or pursuant to a formula that
is consistent with the provisions of the Plan.
 
(c)           “Board” shall mean the Board of Directors of the Company.
 
(d)           “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(e)           “Committee” shall mean the Compensation Committee of the Board,
which is intended to be comprised of members of the Board that are “outside
directors” within the meaning of Section 162(m) of the Code, or such other
committee designated by the Board that satisfies any then applicable
requirements of the principal national stock exchange on which the common stock
of the Company is then traded to constitute a compensation committee, and which
consists of two or more members of the Board, each of whom is intended to be an
“outside director” within the meaning of Section 162(m) of the Code.
 
(f)           “Company” shall mean UCP, Inc., a Delaware corporation, and any
successor thereto.
 
(g)           “Participant” shall mean an officer or other employee of the
Company or any of its subsidiaries who is designated by the Committee to
participate in the Plan for a Performance Period, in accordance with Article
III.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(h)           “Performance Period” shall mean any period for which performance
goals are established pursuant to Article IV. A Performance Period may be
coincident with one or more fiscal years of the Company or a portion of any
fiscal year of the Company.
 
(i)           “Plan” shall mean the UCP, Inc. 2014 Short-Term Incentive Plan, as
set forth herein, or as it may be amended from time to time.
 
III.           Administration
 
3.1           General.  The Plan shall be administered by the Committee, which
shall have the full power and authority to interpret, construe and administer
the Plan and Awards granted hereunder (including in each case reconciling any
inconsistencies, correcting any defaults and addressing any omissions).  The
Committee’s interpretation, construction and administration of the Plan and all
its determinations hereunder shall be final, conclusive and binding on all
persons for all purposes.
 
3.2           Powers and Responsibilities.  The Committee shall have the
following discretionary powers, rights and responsibilities in addition to those
described in Section 3.1.
 
(a)           to designate within the Applicable Period the Participants for a
Performance Period;
 
(b)           to establish within the Applicable Period the performance goals
and targets and other terms and conditions that are to apply to each
Participant’s Award;
 
(c)           to certify in writing prior to the payment with respect to any
Award that the performance goals for a Performance Period and other material
terms applicable to the Award have been satisfied;
 
(d)           subject to Section 409A of the Code, to determine whether, and
under what circumstances and subject to what terms, an Award is to be paid on a
deferred basis, including whether such a deferred payment shall be made solely
at the Committee’s discretion or whether a Participant may elect deferred
payment; and
 
(e)           to adopt, revise, suspend, waive or repeal, when and as
appropriate, in its sole and absolute discretion, such administrative rules,
guidelines and procedures for the Plan as it deems necessary or advisable to
implement the terms and conditions of the Plan.
 
3.3           Delegation of Power.  The Committee may delegate some or all of
its power and authority hereunder to the Chief Executive Officer or other
executive officer of the Company as the Committee deems appropriate; provided,
however, that with respect to any person who is a “covered employee” within the
meaning of Section 162(m) of the Code or who, in the Committee’s judgment, is
likely to be a covered employee at any time during the applicable Performance
Period or during any period in which an Award may be paid following a
Performance Period, only the Committee shall be permitted to (a) designate such
person to participate in the Plan for such Performance Period, (b) establish
performance goals and Awards for such person and (c) certify the achievement of
such performance goals.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IV.           Performance Goals
 
The Committee shall establish within the Applicable Period of each Performance
Period one or more objective performance goals (the outcome of which, when
established, shall be substantially uncertain) for each Participant or for any
group of Participants (or both).  To the extent necessary for an Award to be
qualified performance-based compensation under Section 162(m) of the Code and
the regulations thereunder, the performance goals shall be based on one or more
of the following corporate-wide or subsidiary, division, operating unit or
individual measures, stated in either absolute terms or relative terms, such as
rates of growth or improvement: the attainment by a share of common stock of the
Company of a specified fair market value for a specified period of time;
earnings per share; return on assets; return on equity; return on investments;
return on invested capital; total stockholder return; earnings or net income of
the Company before or after taxes and/or interest; earnings before interest,
taxes, depreciation and amortization; revenues; market share; cash flow or cost
reduction goals; interest expense after taxes; economic value created; gross
margin; operating margin; net cash provided by operations; and strategic
business criteria, consisting of one or more objectives based on meeting
specified market penetration, geographic business expansion goals, cost targets,
customer satisfaction, reductions in errors and omissions, reductions in lost
business, management of employment practices and employee benefits, supervision
of litigation and information technology, quality and quality audit scores,
efficiency, and goals relating to acquisitions or divestitures, or any
combination of the foregoing.   The applicable performance measures may be
applied on a pre- or post-tax basis and may be established or adjusted in
accordance with Section 162(m) of the Code to include or exclude objectively
determinable components of any performance measure, including, without
limitation, special charges such as restructuring or impairment charges, debt
refinancing costs, extraordinary or noncash items, unusual, nonrecurring or
one-time events affecting the Company or its financial statements or changes in
law or accounting principles (“Adjustment Events”).  In the sole discretion of
the Committee, unless such action would cause a grant to a covered employee to
fail to qualify as qualified performance-based compensation under Section 162(m)
of the Code, the Committee may amend or adjust the performance measures or other
terms and conditions of an outstanding Award in recognition of any Adjustment
Events.  With respect to Participants who are not “covered employees” within the
meaning of Section 162(m) of the Code and who, in the Committee’s judgment, are
not likely to be covered employees at any time during the applicable Performance
Period or during any period in which an Award may be paid following a
Performance Period, the performance goals established for the Performance Period
may consist of any objective or subjective corporate-wide or subsidiary,
division, operating unit or individual measures, whether or not listed herein.
Performance goals shall be subject to such other special rules and conditions as
the Committee may establish at any time within the Applicable Period; provided,
however, that to the extent such goals relate to Awards to “covered employees”
within the meaning of Section 162(m) of the Code, such special rules and
conditions shall not be inconsistent with the provisions of Treasury regulation
Section 1.162-27(e) or any successor regulation describing “qualified
performance-based compensation.”
 
V.           Terms of Awards
 
5.1           Performance Goals and Targets.  At the time one or more
performance goals are established for a Performance Period, the Committee also
shall establish an Award opportunity for each Participant or group of
Participants, which shall be based on the achievement of such specified
performance goals.  The amount payable to a Participant upon achievement of the
applicable performance goals shall be expressed in terms of an objective formula
or standard, including a fixed cash amount, the allocation of a bonus pool or a
percentage of the Participant’s annual base salary.  In all cases the Committee
shall have the sole and absolute discretion to
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
reduce the amount of any payment with respect to any Award that would otherwise
be made to any Participant or to decide that no payment shall be made.  With
respect to each Award, the Committee may establish terms regarding the
circumstances in which a Participant will be entitled to payment notwithstanding
the failure to achieve the applicable performance goals or targets (e.g., where
the Participant’s employment terminates due to death or disability or where a
change in control of the Company occurs); provided, however, that with respect
to any Participant who is a “covered employee” within the meaning of Section
162(m) of the Code, the Committee shall not establish any such terms that would
cause an Award payable upon the achievement of the performance goals not to
satisfy the conditions of Treasury regulation Section 1.162-27(e) or any
successor regulation describing the “qualified performance-based compensation.”
 
5.2           Payments.  At the time the Committee determines an Award
opportunity for a Participant, the Committee shall also establish the payment
terms applicable to such Award. Such terms shall include when such payments will
be made; provided, however, that the timing of such payments shall in all
instances either (A) satisfy the conditions of an exception from Section 409A of
the Code (e.g., the short-term deferrals exception described in Treasury
Regulation Section 1.409A-1(b)(4)), or (B) comply with Section 409A of the Code
and provided, further, that in the absence of such terms regarding the timing of
payments, such payments shall occur no later than the 15th day of the third
month of the calendar year following the calendar year in which the
Participant’s right to payment ceased being subject to a substantial risk of
forfeiture.
 
5.3           Maximum Awards.  No Participant shall receive a payment under the
Plan with respect to any Performance Period having a value in excess of $3
million, which maximum amount shall be proportionately adjusted with respect to
Performance Periods that are less than or greater than one year in duration.
 
VI.           General
 
6.1           Effective Date. The Plan shall be submitted to the stockholders of
the Company for approval at the 2014 annual meeting of stockholders and, if
approved, shall become effective for Performance Periods beginning on and after
January 1, 2014.  In the event that the Plan is not approved by the stockholders
of the Company, the Plan shall be null and void with respect to Participants who
are “covered employees” within the meaning of Section 162(m) of the Code.
 
6.2           Amendments and Termination.  The Committee may amend, suspend or
terminate the Plan at any time (including but not limited to any time following
the close of the Performance Period and prior to the date payment is made) in
its sole and absolute discretion. The Committee may amend the Plan without
stockholder approval, unless such approval is necessary to comply with
applicable laws, including provisions of the Code. Termination of the Plan shall
not affect any Awards previously paid under the Plan.
 
6.3           Non-Transferability of Awards.  No Award shall be transferable
other than by will, the laws of descent and distribution or pursuant to
beneficiary designation procedures approved by the Company. Except to the extent
permitted by the foregoing sentence, no Award may be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process. Upon any attempt to sell, transfer, assign, pledge, hypothecate,
encumber or otherwise
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
dispose of any such Award, such Award and all rights thereunder shall
immediately become null and void.
 
6.4           Tax Withholding.  The Company shall have the right to withhold
from the payment of any Award or require, prior to the payment of any Award,
payment by the Participant of any Federal, state, local or other taxes which may
be required to be withheld or paid in connection with such Award.
 
6.5           No Right of Participation or Employment. No person shall have any
right to participate in the Plan. Neither the Plan nor any Award shall confer
upon any person any right to continued employment by the Company or any
subsidiary or affiliate of the Company or affect in any manner the right of the
Company or any subsidiary or affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.
 
6.6           Governing Law.  The Plan and each Award, and all determinations
made and actions taken pursuant thereto, to the extent not otherwise governed by
the Code or the laws of the United States, shall be governed by the laws of the
State of California and construed in accordance therewith without giving effect
to principles of conflicts of laws.
 
6.7           Other Plans.  Payments pursuant to the Plan shall not be treated
as compensation for purposes of any other compensation or benefit plan, program
or arrangement of the Company or any of its subsidiaries, unless either (a) such
other plan provides that compensation such as payments made pursuant to the Plan
are to be considered as compensation thereunder or (b) the Board or the
Committee so determines in writing.  Neither the adoption of the Plan nor the
submission of the Plan to the Company’s stockholders for their approval shall be
construed as limiting the power of the Board or the Committee to adopt such
other incentive arrangements as it may otherwise deem appropriate.
 
6.8           Binding Effect. The Plan shall be binding upon the Company and its
successors and assigns and the Participants and their beneficiaries, personal
representatives and heirs.  If the Company becomes a party to any merger,
consolidation or reorganization, then the Plan shall remain in full force and
effect as an obligation of the Company or its successors in interest, unless the
Plan is amended or terminated pursuant to Section 6.2.
 
6.9           Unfunded Arrangement.  The Plan shall at all times be entirely
unfunded and no provision shall at any time be made with respect to segregating
assets of the Company for payment of any benefit hereunder.  No Participant
shall have any interest in any particular assets of the Company or any of its
affiliates by reason of the right to receive a benefit under the Plan and any
such Participant shall have only the rights of an unsecured creditor of the
Company with respect to any rights under the Plan.
 
6.10           Awards Subject to Clawback.  The Awards and any cash payment
delivered pursuant to an Award are subject to forfeiture, recovery by the
Company or other action pursuant to any clawback or recoupment policy which the
Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.
 
6.11           Right of Setoff.  The Company or any subsidiary of the Company
may, to the extent permitted by applicable law, deduct from and set off against
any amounts the Company or a subsidiary may owe to the Participant from time to
time, including amounts payable in
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
connection with any Award, owed as wages, fringe benefits, or other compensation
owed to the Participant, such amounts as may be owed by the Participant to the
Company, although the Participant shall remain liable for any part of the
Participant’s payment obligation not satisfied through such deduction and
setoff.  By accepting any Award, the Participant agrees to any deduction or
setoff under this Section 6.11.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------